Name: Commission Regulation (EEC) No 650/91 of 18 March 1991 on applications for assistance in the form of operational programmes from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) in respect of investments for improving the processing and marketing conditions for fishery and aquaculture products
 Type: Regulation
 Subject Matter: food technology;  fisheries; NA;  marketing;  financing and investment
 Date Published: nan

 Avis juridique important|31991R0650Commission Regulation (EEC) No 650/91 of 18 March 1991 on applications for assistance in the form of operational programmes from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) in respect of investments for improving the processing and marketing conditions for fishery and aquaculture products Official Journal L 072 , 19/03/1991 P. 0020 - 0029COMMISSION REGULATION (EEC) No 650/91 of 18 March 1991 on applications for assistance in the form of operational programmes from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) in respect of investments for improving the processing and marketing conditions for fishery and aquaculture productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4042/89 of 19 December 1989 on the improvement of the conditions under which fishery and aquaculture products are processed and marketed (1), and in particular Article 8 (3) thereof, After consultation with the Standing Committee for the Fishing Industry, Whereas applications for assistance from the EAGGF Guidance Section submitted in the form of operational programmes pursuant to the common action for the improvement of conditions under which fishery and aquaculture products are processed and marketed should contain all the information needed for their examination in accordance with the requirements of Regulation (EEC) No 4042/89, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for assistance from the EAGGF Guidance Section, in the form of operational programmes in respect of investments for improving the conditions under which fishery and aquaculture products are processed and marketed shall be submitted in duplicate and shall contain the information and documents specified in the Annexes. 2. Applications which do not meet the conditions in paragraph 1 will not be considered. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 388, 30. 12. 1989, p. 1. ANNEX I GENERAL INFORMATION ON THE OPERATIONAL PROGRAMME 1. General remarks 1.1. CODE OF THE PROGRAMME: PE year CT Country Number. 1.2 TIME PERIOD COVERED BY THIS OPERATIONAL PROGRAMME (1): Commencement: (month, year) Completion: (month, year). 2. Technical aspects (2) 2.1 OPERATIONAL PROGRAMME COVERING: - processing and marketing (3) - processing - marketing 2.2 BRIEF DESCRIPTION OF OPERATIONAL PROGRAMME (4): 2.3 OBJECTIVES OF THIS OPERATIONAL PROGRAMME AS REGARDS (5): - improvement of processing and/or marketing structures for fishery and aquaculture products - landings, supply and demand of fishery and/or aquaculture products - technological developments - capacity changes (where necessary) - social and economic aspects (impact on employment and vocational training) - environment (measures designed to offset or reduce any adverse effects) 2.4 SELECTION CRITERIA APPLIED BY THE MEMBER STATE (6) With regard to: - projects - rates of aid Specify what checks have been made to ensure: - eligibility under the terms of Articles 9, 10 and 11 of Council Regulation (EEC) No 4042/89 (7) - the technical and economic viability of investment projects - the Community origin of the majority of raw materials 3. General context (2) 3.1 INSERTION IN COMMUNITY SUPPORT FRAMEWORK (8): 3.2 CONFORMITY WITH REGIONAL AND/OR RURAL DEVELOPMENT PLAN(S) AND RELEVANT COMMUNITY SUPPORT FRAMEWORKS: 3.3 SYNERGY WITH OTHER NATIONAL AND/OR REGIONAL MEASURES: 4. Costs (Summary table) (9) Currency (10) Objective 1 region (a) Other region (b) TOTAL (a) + (b) Total investment foreseen (including non-eligible costs) Total investment foreseen by this operational programme (eligible costs) (11) for which aid is requested Beneficiaries' contribution (12) Contribution of Member State (12) (13) Contribution requested from EAGGF (12) Contribution requested from other Community sources (14) Contribution requested from other sources (specify) 5. Authorities with responsiblity for implementation, monitoring and payment 5.1. IMPLEMENTING AUTHORITY (15): - name - address - tel/telefax/telex/electronic address 5.2. PAYMENT AUTHORITY (16): - name - address - tel/telefax/telex/electronic address 5.3. PAYMENTS: - bank - branch address/branch code - telephone/telefax/telex/electronic address - account No - provisional timescales for payments from EAGGF (17) NOTES (1) Outline projected commencement and completion dates for the operational programme. (2) Questions on technical aspects and the general context of the whole of the operational programme, including investments exceeding, or equal to, ECU 1 500 000 (see Annex II): with regard to information on investments proper: - in the case of investments of less than ECU 1 500 000, the information is restricted to one line in the summary table appearing in Annex III, - in the case of investments exceeding, or equal to, ECU 1 500 000, the information must be given in the form of answers to the questionnaire appearing in Annex II, and the total cost of all these investments must be specified in the table in Annex III. (3) In accordance with the 'priorities' set out in the Community support framework; delete phrases which do not apply. Indicate if investments under Integrated Mediterranean Programmes are included in this operational programme. (4) Include a brief summary of the individual investments which are planned. (5) Quantify the physical objectives of the programme, where possible. (6) Particular attention will be paid to the reasons given for investments exceeding, or equal to, ECU 1 500 000. (7) OJ No L 388, 30. 12. 1988, p. 1. (8) In accordance with the second sub-paragraph of Article 8 (1) of Regulation (EEC) No 4042/89, the proposed measures must be compatible with the Community support framework. (9) Include in this table the costs of all investment projects including those exceeding, or equal to, ECU 1 500 000 which should be moreover shown in Annex II. (10) The ecu is used for the budgetary management of the structural Funds in accordance with the arrangements set out in Commission Regulation (EEC) No 1866/90 of 2 July 1990 (OJ No L 170, 3. 7. 1990, p. 36). Where national currency is used, state whether current or constant prices are used; in the latter case, specify the forecast rate of inflation used. Include a per annum breakdown of expenditure. (11) Within the meaning of Article 10 of Regulation (EEC) No 4042/89. (12) Within the limits set in Article 14 of Regulation (EEC) No 4042/89. (13) Specify the nature of the Member State contribution, e.g., capital grant or interest subsidy. In the latter case, give details of the value capitalized and the method of calculating it. Break contribution into national, regional and local level. (14) Specify here any other form of Community aid applied for to cover the investment projects in this programme, such as loans from the European Investment Bank (EIB). (15) In accordance with the first sub-paragraph of Article 8 (1) of Regulation (EEC) No 4042/89. (16) In accordance with Article 12 (2) of Regulation No 4042/89, Community assistance shall be paid, either by the authority designated by the Member State concerned or by an intermediary likewise designated by the Member State, in consultation with the Commission. Intermediaries of this kind set up in the public interest must be present or represented in the regions concerned and must involve the social and economic groups affected by the investments. They must also provide adequate guarantees of solvency and have the requisite administrative capacity for managing the schemes drawn up by the Commission; furthermore, the management of the financial assistance which they provide is monitored by the authorities designated by the Member State. This monitoring reflects the general liability of the Member State concerning the use of Community loans, irrespective of the type of schedule chosen. (17)In accordance with Articles 15 and 16 of Regulation (EEC) No 4042/89. ANNEX II ADDITIONAL INFORMATION (INVESTMENTS ' ECU 1 500 000) (a separate form to be compiled for each investment) (1) 1. General remarks 1.0 CODE OF INVESTMENT: PE year CT country programme B progressive numbering inside the programme (see point 1.1 of Annex I) 1.1 LOCATION OF INVESTMENT: - local administrative unit - commune - objective region / other region (2) 1.2. BENEFICIARY: - precise name - full address - telephone, telefax, telex - status (3) 1.3. TIME SCHEDULE FOR THE IMPLEMENTATION OF THE PROJECT: Commencement: (month, year) Completion: (month, year) 1.4. IS THIS INVESTMENT INCLUDED IN AN INTEGRATED MEDITERRANEAN PROGRAMME? Yes/no (delete as appropriate) 2. Technical aspects (4) 2.1. DESCRIPTION OF THE INVESTMENT (5): 2.2. RAW MATERIALS: - links (e.g., contracts) with suppliers/primary producers - origins (local, national, other Member States, non-member countries) and nature of raw materials - situation before and on completion of the investment 2.3. FINISHED PRODUCTS: - nature of finished products - market outlets, present and proposed, particularly where increased output is concerned 2.4. CONSUMPTION AND PRODUCTION TARGETS (approximate): Designation (6) Units/ annum Situation before the project On completion of the project Inputs Outputs 2.5. EFFECT ON CAPACITY: Increase in capacity/modernization or rationalization without increase of capacity (delete as appropriate). 3. Financial aspects (7) 3.1. TOTAL INVESTMENT COSTS: 3.2. TOTAL INVESTMENT COSTS ON WHICH AID IS REQUESTED: ('eligible cost') (8) 3.3. BENEFICIARY CONTRIBUTION (9): 3.4. MEMBER STATE CONTRIBUTION (9) (and nature of this): 3.5. AID REQUESTED FROM EAGGF (9): at the % rate, based on costs at 3.2 above. 3.6. ANY OTHER COMMUNITY CONTRIBUTIONS SOUGHT (10): 3.7. DRAWDOWN POSITION OF APPLICANT for investments previously funded by EAGGF pursuant to Regulations (EEC) No 355/77 and No 4042/89 (11): NOTES (1) The objectives, selection criteria and overall context of this investment must be specified in the replies to questions 2.3, 2.4, 3.1, 3.2 and 3.3 of Annex I. (2) Within the meaning of Article 8 of Council Regulation (EEC) No 2052/88 of 24 June 1988 (OJ L 185, 15. 7. 1988, p. 9) - delete phrases which do not apply. (3) Indicate: (a) whether beneficiary is from public, cooperative or private sector; (b) whether beneficiary is a small or medium-sized enterprise (SME) fulfilling two of the following three criteria: - < ECU 6,2 million balance sheet total; - < ECU 12,8 million net annual turnover; - < 250 employees. (4) If necessary, adapt the wording of the replies to the nature of the investment; give information concerning the enterprise; if one or more separate units of this enterprise will benefit from the investment, give information on the units in question. (5) Provide a brief description of the investment, about one page; with particular reference to buildings (area), equipment (technical data), production processes and functions of investment. (6) For inputs and outputs, supply the details of the main products in each case. (7) Where costings are in ecus only, specify the exchange rate used. (8) In accordance with Article 10 of Regulation (EEC) No 4042/89. (9) Within the limits set in Article 14 of Regulation (EEC) No 4042/89. (10) Specify here any other Community contribution requested for this investment, for instance a loan from the European Investment Bank (EIB). (11) Detail previous EAGGF awards in favour of the beneficiary, giving project No, aid awarded and claims status of each award, ANNEX III Summary 1. SECTORAL SUMMARY TABLE (1) Sector: processing/marketing (2) Regions: objective 1/other regions (3) Status or style (6) Location of investment (local administrative unit) Effect on capacity (7) Financial data expressed in . . . (8) Timetable (month and year) Description of investment (4) Total cost (9) Total eligible cost (10) Own funds Member State contribution Contribution request Type Objective Measures (5) % Amount Start End A1 A2 A3 · · · An A Total investments < ECU 1 500 000 (11) Number of investments projects: Ã Ã Ã  Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã  B Total investments ECU 1 500 000 Number of investments projects: Ã Ã Ã  Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã  Total general (A + B) Number of investments projects: Ã Ã Ã  Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã  NOTES: (1) Fill in lines A1, A2, A3, . . . , An, solely for investment projects of under ECU 1 500 000 (one line for each investment); in the case of investments ECU 1 500 000 (see Annex II), give only the total in line 'B'. (2) Use a separate sheet for each sector (delete phrases which do not apply). Use a separate sheet for investments under an Integrated Mediterranean Programme. (3) Use a separate page for each category of region (delete phrases which do not apply). (4) Use two or three keywords to summarize the type and objectives of the investment project, for instance: increased value added, new buildings, hygiene, new equipment, new species, new products, packaging, storage, etc.; if possible use the nomenclature given in Regulation (EEC) No 4042/89 (Article 9) and/or that of the Community support framework (paragraph 2.1). (5) Specify what measure(s) of the Community support framework (paragraph 2.1) the investment project relates to (give only the code numer of the measures). (6) Specify, by means of the following codes: - if the beneficiary is from public (1) cooperative (2) or private (3) sector, - if the beneficiary is a: (4) SME (see Annex II, note 3). (7) Give an indication of the impact of the investment project on capacity using the following codes: (a) increase in capacity; (b) modernization or rationalization without increase of capacity. (8) In ecus or in national currency: (specify): if the costs are expressed in ecus, specify the exchange rate used. (9) Including non-eligible costs. (10) Eligible costs for which a contribution is requested only. (11) Total of lines A1, A2, A3, . . ., An. 2. OVERALL SUMMARY TABLE (copy into this table the main data from the individual 'sectoral summaries') Financial data expressed in . . . (see note 8) Sector Objective 1 regions 1 Other regions Total total costs (2) Processing (1) aid requested total costs (2) Marketing (1) aid requested total costs (2) Integrated Mediterranean Programmes aid requested total costs (2) GRAND TOTAL aid requested (1) With the exception of investment projects under integrated mediterranean programmes. (2) Total eligible costs for which an aid is requested. (1) Authority mentioned in point 5.1 of Annex I. ANNEX IV STATEMENT TO BE SUBMITTED WITH THE OPERATIONAL PROGRAMME The designated authority (1) undertakes the following: 1. to check that the eligible expenditure which will be the subject of the aided investments will comply with Articles 8, 9, 10 and 11 of Council Regulation (EEC) No 4042/89, and more specifically that no works have commenced on any of the investments more than six months prior to the date of receipt by Commission of this application for assistance; 2. to examine the financial situation of the beneficiary using its audited annual accounts or financial statements, so that sufficient evidence is given that the investment will be profitable; 3. to check that the investments will comply with the requirements of Council Directives concerning effects on the environment. For investments located in sensitive areas, a certificate must be attached to the application for assistance for each investment project, confirming that the information requested in Annex 2 of the Commission's letter to the Permanent Representative of each Member State (No 14964 of 19 December 1988) has been verified and demonstrates that the investment will not have a directly adverse effect on the environment. For investments outside the sensitive areas the application for funding must be accompanied by a 1:200 000 scale map, map or, if necessary, a 1 :250 000 scale map, a declaration from the designated authority, confirming that the investment is not located in areas that are sensitive from an environmental standpoint and that so far it cannot foresee any significant detrimental effect on public health, water, air, earth, countryside, flora, fauna or on the cultural heritage; 4. to check that the investment will comply with the provisions for public procurement rules as per Notice C(88) 2510 to the Member States (Official Journal No C 22 of 28 January 1989); 5. to check that the national measures for the implementation of the plans, control, prevention and follow-up of irregularities, and for monitoring and evaluation procedures as notified in accordance with Article 16 (1) and paragraph E(o) of the Annex of Council Regulation (EEC) No 4042/89 will be followed. Done at Date (Signature and stamp of designated authority of the Member State)